Case 2:19-cv-00569-JS-AKT Document 31 Filed 12/20/19 Page 1 of 4 PageID #: 113



                                      505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                              tel. 516.303.0552
Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                             December 20, 2019
District Judge Joanna Seybert
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722
                                                                    Re: 2:19-cv-00569-JS-AKT
                                                                        Brown v. Walmart Inc.
Dear District Judge Seybert:

       This office represents the plaintiff. On Friday, December 13, 2019, defendant filed a letter
motion seeking a pre-motion conference in anticipation of moving to dismiss the complaint
pursuant to Fed. R. Civ. P. 12(c). ECF Nos. 1, 30. In accordance with your Honor’s Individual
Motion Practices (“Individual Rules”), IV(G), plaintiff submits this response within seven days
following defendant’s letter.

I.     Plaintiff Requests Leave to Amend

        The rules governing amendment of a complaint differ depending on when it is sought.
Where a plaintiff seeks to amend within 21 days after service of the complaint or defendant’s
“service of a motion under Rule 12(b), (e), or (f),” Fed. R. Civ. P. 15(a)(1) permits such
amendment as a “matter of course.” Kassner v. 2nd Avenue Delicatessen Inc., 496 F.3d 229, 242
(2d Cir. 2007) (“Rule 15(a) of the Federal Rules of Civil Procedure provides in the first sentence
that "[a] party may amend the party's pleading once as a matter of course at any time before a
responsive pleading is served.”)

        In all other circumstances, “a party may amend its pleading only with the opposing party's
written consent or the court's leave. The court should freely give leave when justice so requires.”
Fed. R. Civ. P. 15(a)(2); Attestor Value Master Fund v. REPUBLIC ARGENTINA, 940 F.3d 825,
833 (2d Cir. 2019) (upholding “Rule 15(a)(2)'s "liberal standard" as "consistent with our strong
preference for resolving disputes on the merits.’”). Factors evaluated in considering amendment
include “undue delay, bad faith, dilatory motive,” undue prejudice and futility. Loreley Fin.
(Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015); Foman v. Davis,
371 U.S. 178, 182 (1962).

        Plaintiff submits that undue delay does not characterize its efforts because this request is
made within (1) the time period to respond to defendant’s notice it would seek dismissal on the
pleadings and (2) the time set forth in the Scheduling Order. ECF No. 15 (establishing February
14, 2020 as the deadline for joinder of additional parties and amendment of pleadings). Since
plaintiff’s request does not affect the Scheduling Order, the “lenient standard under Rule 15(a),
which provides leave to amend shall be freely given, must be balanced against the requirement
under Rule 16(b) that the Court's scheduling order shall not be modified except upon a showing of
good cause.” Holmes v. Grubman, 568 F.3d 329, 334-35 (2d Cir. 2009); Fed. R. Civ. P. 16(b)(4)
(a “schedule may be modified only for good cause and with the judge's consent.”); State Teachers
Case 2:19-cv-00569-JS-AKT Document 31 Filed 12/20/19 Page 2 of 4 PageID #: 114



Retirement Bd. v. Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981) (“Mere delay, however, absent a
showing of bad faith or undue prejudice, does not provide a basis for the district court to deny the
right to amend.”).

        There is no evidence of “dilatory motive” as plaintiff has moved promptly to seek leave
for amendment. Am. Med. Ass'n v. United Healthcare Corp., No. 00-cv-2800, 2006 WL 3833440,
*4 (S.D.N.Y. July 24, 2008). Further, the proposed amended complaint will “not allege a new and
distinct set of factual allegations, but rather” buttress the facts in the complaint through, among
other items, scientific testing as to the amount of honey contained in the Products. Plaintiff seeks
leave to amend only to cure perceived deficiencies in the original complaint as brought to attention
by defendant’s pre-motion letter. Champion v. Kirkpatrick, No. 9:18-CV-1498 (N.D.N.Y. Sept.
17, 2019).

        Nor would plaintiff’s amendment be futile, as there has not “been a repeated failure to cure
deficiencies in the pleading by prior amendments.” Wingate v. Correction Officer Gives, No. 05-
cv-1872 (LAK)(DF) (S.D.N.Y. Feb. 13, 2009). In fact, this is the first amendment plaintiff has
sought. Further, defendant’s citation to Watson v. Kellogg Sales Company omits the part of that
decision which expressly denied defendant’s motion as to the “whole grain” representations. 1:19-
cv-01356, Dkt. No. 30 (S.D.N.Y. Oct. 15, 2019).

        Plaintiff’s requested amendment would not cause “undue prejudice” to defendant because
it would not require defendant “to expend significant additional resources to conduct discovery
and prepare for trial" or "significantly delay the resolution of the dispute.” Ruotolo v. City of New
York, 514 F.3d 184, 191 (2d Cir.2008) (“Undue prejudice arises when an "amendment [comes] on
the eve of trial and would result in new problems of proof.”). Here, the Scheduling Order still
permits amendment of the pleadings, discovery is in its early stages and the amendment will allow
the parties to resolve the case on the merits. See State Teachers Ret. Bd. v. Fluor Corp., 654 F.2d
843, 856 (2d Cir.1981) (“holding district court abused discretion in not allowing amendment where
no trial date had been set, no motion for summary judgment motion had been filed, and the
proposed amendment would not involve a great deal of additional discovery”).

        Plaintiff’s amendment will also seek substitution of plaintiff Brown with a different named
plaintiff in this jurisdiction. Staggers v. Otto Gerdau Company, 359 F.2d 292 (2d Cir. 1966) (Rule
“15(a) may be used to substitute new plaintiffs” citing Hackner v. Guaranty Trust Co., 117 F.2d
95 (2d Cir.), cert. denied, 313 U.S. 559, 61 S.Ct. 835, 85 L.Ed. 1520 (1941) (new plaintiff allowed
to come into a case by amendment, although action dismissed as to all original plaintiffs because
of lack of jurisdictional amount).

         Where a proposed amendment adds a new party, courts have looked to Rule 21, which
states that a “party may be added to an action ‘at any time, on just terms.’” Fernandez v. KINRAY,
INC., No. 13-CV-4938 (ARR) (E.D.N.Y. Dec. 30, 2014) (“The mandate of Rule 15(a) that leave
to amend shall be freely given applies to amendments joining additional plaintiffs”); Sokolski v.
Trans Union Corp., 178 F.R.D. 393, 396 (E.D.N.Y. 1998) (granting plaintiff leave to amend
complaint to name additional plaintiffs and assert a class action); Junior Gallery, Ltd. v. Neptune
Orient Line, Ltd., 1997 WL 26293, at *2 (S.D.N.Y. Jan. 22, 1997) ("[I]t is clear that Rule 15(a)
may be utilized to add a new plaintiff."); Andujar v. Rogowski, 113 F.R.D. 151, 158 (S.D.N.Y.
1986) (allowing amendment of complaint to add plaintiffs who had same cause of action against
defendants as original plaintiffs).

       In light of the intended substitution of plaintiff Brown, the undersigned will request from


                                                 2
Case 2:19-cv-00569-JS-AKT Document 31 Filed 12/20/19 Page 3 of 4 PageID #: 115



Magistrate Judge Tomlinson, an extension of the time period to comply with discovery responses
directed to plaintiff Brown and provide those responses to defendant on behalf of the new plaintiff.

II.    Your Honor’s Individual Rules for Motions to Amend

        Given the conflict between promptly informing the Court of plaintiff’s request to seek leave
to amend the complaint and the expected time for submission of such amendment, plaintiff is filing
this request for amendment without a copy of a “redline” version as indicated by your Honor’s
Individual Rules. Plaintiff’s counsel began preparation of the amended complaint promptly after
receiving notice of defendant’s pre-motion letter.

III.   Conclusion

        Plaintiff requests until Monday, January 13, 2020, to file the amended complaint, which is
30 days after defendant’s letter-motion was served. Fed. R. Civ. P. 6(a)(1)(A) (excluding “the day
of the event that triggers the period”); 6(a)(1)(C) (where the last day of the period is “a Saturday,
Sunday, or legal holiday, the period continues to run until the end of the next day that is not a
Saturday, Sunday, or legal holiday.”). Plaintiff requests thirty (30) days as opposed to the standard
twenty-one (21) days due to the upcoming holidays and New Year. Thank you.

                                                              Respectfully submitted,

                                                               /s/Spencer Sheehan
                                                              Spencer Sheehan




                                                 3
Case 2:19-cv-00569-JS-AKT Document 31 Filed 12/20/19 Page 4 of 4 PageID #: 116




                                      Certificate of Service

I certify that on December 20, 2019, I served or emailed the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail      Email
 Defendant’s Counsel                               ☒                 ☐                ☐


                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
